  Case: 4:19-cr-00716-RWS Doc. #: 31 Filed: 12/05/19 Page: 1 of 1 PageID #: 68

                                                                                     FILED
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                       DEC ...; 6 ··2019
                                    EASTERN DIVISION
                                                                                U. S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF MO
UNITED STATES OF AMERICA,                            )                                 ST. LOUIS
                                                     )
                       Plaintiff,                    )
                                                     )       No. Sl- 4:19-CR-00716-RWS-PLC
                                                     )
                                                     )
KAYLEB LOWE,                                         )
                                                     )
                      Defendant.                     )

                                    SUPERSEDING INDICTMENT

                                          COUNT ONE

The Grand Jury charges that:

     On or about August 15, 2019, in St. Louis County, within the Eastern District of Missouri,

                                       KAYLEB LOWE,

tJ:i.e Defendant herein, knowingly possessed one or more firearms, knowing he was an unlawful

user of or addicted to a controlled substance, to wit: marijuana, and the firearms previously

traveled in interstate or foreign commerce during or prior to being in defendant's possession.
                                                                                            ,

       In violation of Title 18, United States Code, Section 922(g)(3).


                                             A TRUE BILL.



                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney



EDWARD L. DOWD III #61909MO
Assistant United States Attorney
